Order entered July 19, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00969-CV

   BRIGETTA D'OLIVIO A/K/A BRIGETTA ALIX ANDERSON, ALIX
                    BRIGETTA, Appellant

                                         V.

                  HILARY THOMPSON HUTSON, Appellee

               On Appeal from the 296th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 296-04855-2019

                                      ORDER

      Before the Court is appellant’s July 16, 2021 second emergency motion for

permission to extend time to file an amended brief. Appellant seeks a five-day

extension and explains the extension is necessary, in part, because the reporter’s

record is incorrect. Appellant states she has requested the reporter correct the

record and expects the corrected record to be filed “forthwith.”

      We GRANT the motion to the extent we ORDER Janet L. Dugger, Official

Court Reporter for the 296th Judicial District Court, to file the corrected reporter’s
record no later than July 26, 2021. We further ORDER appellant to file the

amended brief no later than August 2, 2021.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Dugger and the parties.

                                              /s/   BONNIE LEE GOLDSTEIN
                                                    JUSTICE